Title: To George Washington from Major General Stirling, 23 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Genl Potters Qrs (Radnor) [Pa.]Decembr 23d 1777 5 oClock
Dr Sir

I arrived here with my division about an hour ago, I find Colonel Morgan went out Early this Morning (with his own Corps, the fifteen parties detached last Night & part of Genl Potters Militia) towards the Enemy; there is as yet no Intelligence from them; some few Cannon have been heard this Afternoon; But I belive nothing of Consequence has happened, or Intelligence would have been here of it; by what I can Collect the Enemy are Encamped with their Right at the Sweeds

Church, & their left at Darby, which makes a front of about a Mile & Quarter; they keep Close to their line, no Waggons appear on this Side of them; on the Whole I belive they are busy Carrying off the Hay & forrage from the Neck & the Islands between Derby Creek & Schuylkill, as their position Covers that part Compleatly. The Troops here (even potters included) I find are Intirely without provision, some Grain & Spirits are between this & the Enemy; I have therefore sent for all my Waggons from Camp to Carry it off. The Militia &c. have been so frequently & so long in this Quarter that every thing Else is Consumed. whatever happens your Excellency will have the most early Intelligence from your Excellency’s Most Ob. Humble Servt

Stirling,


If provision (Beef I mean) is in Camp some should be sent.

